DETAILED ACTION
Status of Application
Claims 1, 3-12, 14-17, and 19-20 have been examined in this application. Claims 2, 13, and 18 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 12/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive. 	On p. 7-9 of Arguments, Applicant argues in response to the 103 rejection of Claim 1. Applicant argues that Liu is directed to an autonomous vehicle simulation system which receives perception data. Applicant argues that the simulation is never used in a real-world scenario, but merely simulates proximate dynamic vehicles. Applicant argues that Liu odes not select a behavior model that is based on naturalistic datasets that include monitored naturalistic human behavior data identified in the mainline lane (it is noted that the claims are silent as to “mainline lane”). Applicant further argues that the simulated scenario is not used in a real-world vehicle. The Office respectfully disagrees. The Dynamic Simulation Module 420 receives perception data related to real world proximate vehicle data (from 220). Simulation module 420 ten forwards simulated perception data messages to the perception data processing module 320 of the Autonomous Vehicle System (See Fig. 2 and [0019]). Processing Module 320 interfaces with motion planner module 330 of the autonomous vehicle system in order to generate a trajectory for the autonomous vehicle based on the environment around the autonomous vehicle determined by the simulation (See [0027]). The purpose of the simulation is in order to “simulate real world objects to provide a highly realistic environment of an autonomous vehicle system” ([0019]).	On p. 9-11 of Arguments, Applicant argues that the combination of Liu with Ishioka is improper. Applicant cites sections of Ishioka and argues that the combination is not proper. However, the combination of Ishioka and Liu is as follows. First, the argument with respect to Liu not operating in reality has been address above. Therefore, the operating an autonomous vehicle, as in both Ishioka and Liu, using the simulation of Liu is taught in Liu.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 2017/0120912 A1) in view of Liu et al. (US 2019/0163181 A1).

As per Claim 1, Ishioka discloses a merge behavior system for assisting a host vehicle positioned in a merge lane that is adjacent a mainline lane (The BRI of “merge lane” and “mainline lane” is so broad as to encompass all examples in the prior art. However, Fig. 8 describes a “merge lane” L3 and a “mainline lane” L4 as depicted in the example of Fig. 4 of Applicant’s Figures)., the merge behavior (100);	an identification module, implemented via the processor, to identify at least one proximate vehicle in the mainline lane ([0056, 0059]; Fig. 2; world recognition unit 104); 	a prediction module, implemented via the processor, configured to: 		select a behavior model associated with the at least at least one proximate vehicle ([0065, 0076  [Lane Keeping Event], [Lane Change Event]), 		calculate one or more merge factors corresponding to the model ([0065, 0076, 0086] At least selecting between [Lane Keeping Event] and [Lane Change Event], but also any part of, including the entirety of, the determined action plan. TTC also reads on “merge factors”), and 		predict a merge location based on the one or more merge factors ([0086]; Target area TA and both TCC’s); and 	a merge module, implemented via the processor, to determine whether a gap at the predicted merge location is a sufficient size for the host vehicle, and in response to determining that the gap has the sufficient size, initiating a merge maneuver ([0086]).	Ishioka does not disclose: 	that the models used for determining a merging maneuver are models generated using machine learning based on naturalistic datasets that approximate human behavioral outcomes of the at least one proximate vehicle, wherein the naturalistic datasets include monitored naturalistic human behavior data of the at least one proximate vehicle.	However, Liu et al. teaches the aforementioned limitation ([0024, 0032]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of Ishioka to provide the aforementioned limitations taught by Liu et al. with the motivation of improving the anticipate, detect and react to a variety of different driving scenarios, including the dynamic actions of proximate vehicles ([0003]).
As per Claim 3, Ishioka discloses the merge behavior system of claim 1, wherein the behavior model is selected based on a relative location of the at least one proximate vehicle to the host vehicle ([0086] Fig. 8).

As per Claim 4, Ishioka discloses the merge behavior system of claim 1, wherein the prediction module, implemented via the processor, is further to compare the one or more merge factors to at least one threshold value, and wherein predicted merge location is based on the comparison ([0086])

As per Claim 5, Ishioka discloses the merge behavior system of claim 1, wherein the at least one proximate vehicle includes a first vehicle and a second vehicle, wherein the behavior model includes a first model and a second model, and wherein the prediction module, implemented via the processor, selects a first model corresponding to the first vehicle and a second model, different than the first model, corresponding to the second vehicle ([0086-0087]; Fig. 8; The determination of merging is dependent on two different TTC criteria based on each of the two other vehicles).

As per Claim 6, Ishioka discloses the merge behavior system of claim 1, wherein the at least one proximate vehicle is a preceding vehicle, wherein the behavior model includes a preceding vehicle model, and wherein the preceding vehicle model is based, at least in part, on a preceding gap length between the host vehicle and the preceding vehicle, a host vehicle velocity, and a relative preceding ([0086-0087]; Fig. 8; determining merging based on the front vehicle).

As per Claim 7, Ishioka discloses the merge behavior system of claim 6, wherein the preceding vehicle model incorporates a following vehicle variable that has a binary value based on the at least one proximate vehicle further including a following vehicle in the mainline lane (Fig. 8; the existence of the second vehicle reads on the limitation).

As per Claim 8, Ishioka discloses the merge behavior system of claim 1, wherein the at least one proximate vehicle is a following vehicle, wherein the behavior model includes a following vehicle model, and wherein the following vehicle model is based, at least in part, on a following gap length between the host vehicle and the following vehicle, a host vehicle velocity, and a relative following velocity of the following vehicle relative to the host vehicle ([0079, 0085].

As per Claim 9, Ishioka discloses the merge behavior system of claim 1, further comprising a control module, implemented via the processor, to adjust a kinematic parameter of the host vehicle to bring the host vehicle within a merging distance of the predicted merge location (driving the vehicle towards TA).

As per Claim 10, Ishioka discloses the merge behavior system of claim 1, wherein the merge module, implemented via the processor, initiates the merge maneuver with an advanced driver-assistance system ([0050]; Travelling control unit and outputs 90, 92, 94).

Claim 11, Ishioka discloses the merge behavior system of claim 1, wherein in response to determining that the gap does not have a sufficient size, initiating the prediction module, implemented via the processor, to predict an updated merge location (Fig. 10; Determining that a merge is not possible and then re-running routine).

As per Claim 12, Ishioka discloses a merge behavior system for assisting a host vehicle positioned in a merge lane that is adjacent a mainline lane (The BRI of “merge lane” and “mainline lane” is so broad as to encompass all examples in the prior art. However, Fig. 8 describes a “merge lane” L3 and a “mainline lane” L4 as depicted in the example of Fig. 4 of Applicant’s Figures), the merge behavior system comprising:	a processor;	an identification module, implemented via the processor, to identify at least one proximate vehicle in the mainline lane ([0056, 0059]; Fig. 2; world recognition unit 104);	a prediction module, implemented via the processor, to: 		select a behavior model for a relative location of the at least one proximate vehicle to the host vehicle ([0065, 0076] At least selecting between [Lane Keeping Event] and [Lane Change Event], but also any part of, including the entirety of, the determined action plan), and 		predict a merge location based on the behavior model, wherein the merge location is ahead or behind the at least one proximate vehicle ([0077] Selecting the [Lane Change Event]); 	a control module, implemented via the processor, to adjust a kinematic parameter of the host vehicle to bring the host vehicle within a merging distance of the predicted merge location ([0050-0051, 0065, 0077]); and 	a merge module, implemented via the processor, to determine whether a gap at the predicted merge location is a sufficient size for the host vehicle, and in response to determining that the gap has a ([0086]).	Ishioka does not disclose: 	that the models used for determining a merging maneuver are models generated using machine learning based on naturalistic datasets that approximate human behavioral outcomes of the at least one proximate vehicle, wherein the naturalistic datasets include monitored naturalistic human behavior data of the at least one proximate vehicle.	However, Liu et al. teaches the aforementioned limitation ([0024, 0032]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishioka to provide the aforementioned limitations taught by Liu et al. with the motivation of improving the anticipate, detect and react to a variety of different driving scenarios, including the dynamic actions of proximate vehicles ([0003]).

As per Claim 14, Ishioka discloses the merge behavior system of claim 12, wherein the at least one proximate vehicle includes a first vehicle and a second vehicle, wherein the behavior model includes a first model and a second model, and wherein the prediction module, implemented via the processor, selects a first model corresponding to the first vehicle and a second model, different than the first model, corresponding to the second vehicle ([0086-0087]; Fig. 8; The determination of merging is dependent on two different TTC criteria based on each of the two other vehicles).

As per Claim 15, Ishioka discloses the merge behavior system of claim 12, wherein the kinematic parameter is a velocity of the host vehicle ([0050-0051]).

Claim 16, Ishioka discloses the merge behavior system of claim 12, wherein in response to determining that the gap does not have a sufficient size, initiating the prediction module, implemented via the processor, to predict an updated merge location (Fig. 10; Determining that a merge is not possible and then re-running routine).

As per Claim 17, Ishioka discloses a computer-implemented merge behavior method for assisting a host vehicle positioned in a merge lane that is adjacent a mainline lane (The BRI of “merge lane” and “mainline lane” is so broad as to encompass all examples in the prior art. However, Fig. 8 describes a “merge lane” L3 and a “mainline lane” L4 as depicted in the example of Fig. 4 of Applicant’s Figures), the merge behavior method comprising:	identifying at least one proximate vehicle in the mainline lane ([0056, 0059]; Fig. 2; world recognition unit 104); 	selecting a behavior model for the at least one proximate vehicle ([0065, 0076] At least selecting between [Lane Keeping Event] and [Lane Change Event], but also any part of, including the entirety of, the determined action plan),	calculating one or more merge factors corresponding to the behavior model ([0077] Selecting the [Lane Change Event]), 	predicting a merge location based on the one or more merge factors ([0086]; Target area TA and both TCC’s); 	adjusting a kinematic parameter of the host vehicle to bring the host vehicle within a merging distance of the predicted merge location ([0050-0051, 0065, 0077]); 	determining whether a gap at the predicted merge location is a sufficient size for the host vehicle ([0086]), and 	initiating a merge maneuver in response to determining that the gap has a sufficient size ([0086]).
	Ishioka does not disclose: 	that the models used for determining a merging maneuver are models generated using machine learning based on naturalistic datasets that approximate human behavioral outcomes for the at least one proximate vehicle, wherein the naturalistic datasets include monitored naturalistic human behavior data of the at least one proximate vehicle.	However, Liu et al. teaches the aforementioned limitation ([0024, 0032]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishioka to provide the aforementioned limitations taught by Liu et al. with the motivation of improving the anticipate, detect and react to a variety of different driving scenarios, including the dynamic actions of proximate vehicles ([0003]).
As per Claim 19, Ishioka discloses the computer-implemented merge behavior method of claim 17, wherein the behavior model is selected based on a relative location of the at least one proximate vehicle to the host vehicle ([0086] Fig. 8).

As per Claim 20, Ishioka discloses the computer-implemented merge behavior method of claim 17, further comprising comparing the one or more merge factors to at least one threshold value, and wherein predicted merge location is based on the comparison ([0086]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.